2*2-/5
                                ELECTRONIC RECORD




COA #14-13-01020-CR                                        OFFENSE: Aggravated Assault


STYLE: Reginald Broussard vThe State of Texas              COUNTY: Harris


COA DISPOSITION: Affirmed                                  TRIAL COURT: 351st District Court


DATE: February 3. 2015   Publish: No                        TC CASE #:1354834




                              IN THE COURT OF CRIMINAL APPEALS




STYLE: Reginald Broussard vThe State of Texas

CCA#


     APP£LLAMT*<>
FOR DISCRETIONARY REVIEW IN CCA IS:
                                       Petition   CCA Disposition:
                                                  DATE:
                                                                      -2SZ-IS
                                                  JUDGE:

DATE:      0H\l*-U<?lJ-                           SIGNED:                       PC:

JUDGE:      fL£t blAAAJir^                        PUBLISH:                      DNP:




                                                                                         MOTION FOR


                                                          FOR REHEARI NG IN CCA IS:


                                                       JUDGE:


                                                                                ELECTRONIC RECORD